Citation Nr: 1829549	
Decision Date: 06/22/18    Archive Date: 07/02/18

DOCKET NO.  14-39 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to September 22, 2008, for major depressive disorder (MDD).


REPRESENTATION

The Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1975.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

By way of background, the RO initially denied entitlement to service connection for a psychiatric disorder in April 1995.  In April 1996, May 1996, March 1997 and March 2009, the RO determined that no new and material evidence had been submitted to reopen this claim.  In August 2012, the RO granted service connection for MDD at a 100 percent rating disability, with an effective date of September 22, 2008.

In June 2012, the Veteran testified at a personal hearing before a Decision Review Officer at the Atlanta, Georgia RO.  A summary discussion of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The Veteran seeks an earlier effective date for the award of service connection for MDD.  He asserts that he met all the requirements of a well-grounded claim for service connection for a mental disorder on October 28, 1994, and that clear and unmistakable error (CUE) was committed in earlier rating decisions that denied the claim.  See November 2014 Addendum to Form VA 9 Appeal to Board of Veterans' Appeals.  He specifically alleges that the March 1997 rating decision that denied claim contains CUE.  

However, the Board does not have jurisdiction of this CUE claim because it has not been adjudicated in the first instance by the RO.

The United States Court of Appeals for Veterans Claims has held that each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

The Board must defer consideration of the Veteran's claim for entitlement to an effective date earlier than September 22, 2008, for the grant of service connection for MDD to allow the RO to consider the Veteran's CUE motion, as it is inextricably intertwined with the claim for an earlier effective date.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (holding that where the facts underlying separate claims are "inextricably intertwined," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also, Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, if CUE is found in the March 1997 rating decision, which denied service connection for a mental disorder, it would have a direct impact on the effective date assigned for the award of service connection for MDD.

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to adjudicate the referenced motion concerning whether there was CUE in the March 1997 rating decision that denied service connection for a mental disorder.

2.  Once the CUE motion has been adjudicated, provide the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




